Citation Nr: 0405792	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  04-01 074	)	DATE
	)
	)


THE ISSUE

Whether a March 2003 decision of the Board of Veterans' 
Appeals (Board) denying a compensable evaluation for scars of 
a shrapnel wound to the medial aspect of the right leg should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The moving party served on active duty from December 1943 to 
February 1946.

This matter comes before the Board challenging the Board's 
March 2003 decision, which denied a compensable evaluation 
for scars of a shrapnel wound to the medial aspect of the 
right leg.


FINDINGS OF FACT

The moving party failed to adequately set forth the alleged 
CUE, or errors of fact or law in the March 2003 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.


CONCLUSION OF LAW

Since the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion is 
dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1403, 20.1404(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).

A review to determine whether CUE exists in a case may be 
instituted by the Board on its own motion, or upon request of 
a claimant at any time after the decision is made.  38 
U.S.C.A. § 7111(c) and (d) (West 2002).  A request for a 
revision is to be submitted directly to the Board and decided 
by the Board on the merits.  38 U.S.C.A. § 7111(e) (West 
2002).  A claim filed with the Secretary requesting such 
reversal or revision is to be considered a request to the 
Board.  38 U.S.C.A. § 7111(f) (West 2002).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-
1411 (2003).  Section 20.1404(b) as it operates in 
conjunction with section 20.1404(c) to deny review of a 
motion was declared invalid by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  See 
Disabled American Veterans et al. v. Gober, 234 F. 3d 682 
(Fed. Cir. 2000).  

Effective July 10, 2001, 38 C.F.R. § 20.1404(b) was revised.  
It now states that a motion for revision of a decision based 
on clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

Pursuant to applicable regulations, CUE is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time, 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c) 
(emphasis added).  Examples of situations that are not CUE 
include a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in the Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in rating decisions.  See Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Board may, 
therefore, rely on well-established precedent of the Court on 
what exactly constitutes a valid claim of CUE, such as is set 
forth in Russell, Damrel, and Fugo, all supra.

For purposes of this section, a dismissal without prejudice 
under Rule 1404(a) (§ 20.1404(a) of this part), Rule 1404(b) 
(§ 20.1404(b)), or Rule 1404(f) (§ 20.1404(f)), or a referral 
under Rule 1405(e) is not a final decision of the Board.  38 
C.F.R. § 20.1409(b) (2003).  The Board will now consider the 
merits of the moving party's claim.

The record reflects the fact that service connection was 
granted for scars, residuals of a gunshot wound to the medial 
aspect of the right leg by a rating action dated in September 
1946.  A noncompensable evaluation was assigned, and that 
rating has remained in effect since then.  

In its March 2003 decision, the Board considered the service 
medical records, VA and private medical records, as well as 
reports of VA examinations.  The Board denied the claim for 
an increased rating on the basis that there was no clinical 
evidence of a painful scar on the right leg or that the 
residuals of the shrapnel wound resulted in any functional 
impairment.  

The current issue before this Board is whether its March 2003 
decision contains CUE.  The veteran contends, in essence, 
that the Board's March 2003 decision contained CUE because it 
failed to consider the provisions of 38 C.F.R. § 4.56 (2003) 
in adjudicating the claim.  A review of the March 2003 Board 
decision clearly demonstrates that it did, in fact, refer to 
the provisions of 38 C.F.R. § 4.56.  In this regard, the 
Board observes that it specifically stated in that 
determination that "the evidence of record does not provide 
any basis to consider either the musculoskeletal or nerve 
damage criteria as such disability has been specifically 
linked to causes other than the veteran's war-related 
[shrapnel wound] to the right leg."  It cannot be disputed 
that this was a reference to all pertinent provisions 
pertaining to the musculoskeletal system, including 38 C.F.R. 
§ 4.56.  As the criteria for a higher rating were not shown 
in the medical evidence before the Board in March 2003, this 
Board finds that it was not unreasonable for the Board in 
2003 to determine that a compensable disability rating was 
not warranted.

While the veteran asserts that the 2003 Board failed to 
properly consider the evidence, he did not specifically 
indicate which evidence the Board neglected to review at that 
time. As noted above, CUE is a very specific kind of error 
which compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  In 
this case, there is no evidence that the facts before the 
Board were incorrect, nor has it been so contended.  
Moreover, the statutory and regulatory provisions were 
correctly applied, and the veteran has not asserted 
otherwise.  Rather, he simply argues that the weight of the 
evidence at the time of the March 2003 Board decision was in 
his favor; this argument, however, cannot support a claim for 
CUE.  That the outcome of the March 2003 decision was 
unfavorable to the veteran cannot form the basis of a CUE 
claim.  As noted above, the Board finds that the veteran's 
contentions amount to no more than a disagreement regarding 
how the Board in March 2003 weighed the medical evidence.  
Such assertion is, by definition, not CUE.

Further, a valid claim of CUE must include specific 
allegations as to why the result of the challenged decision 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1404(b)); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).  In this case, the veteran has made no such 
arguments.  For the reasons stated above, the Board 
concludes, after review of the evidence of record, that the 
veteran has not set forth specific allegations of error, 
either of fact or law, which would warrant a finding of CUE 
in the March 2003 decision.  The contentions amount to a 
disagreement with the outcome of this decision.  The veteran 
has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.

Because the allegations advanced in the motion do not set 
forth clearly and specifically the alleged clear and 
unmistakable errors of fact or law in the Board decision, 
including how the result of the March 2003 Board decision 
would have been manifestly different but for the error, the 
motion for revision or reversal of the Board's March 2003 
decision based on CUE must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ 20.1403(d)(3) (2001), 20.1404(b)).  
In view of the fact that the veteran has failed to comply 
with Rule 1404(b), and that no other allegation of CUE is 
supported by the record as noted above, the Board has no 
alternative but to dismiss the veteran's motion for CUE.  The 
veteran is thus free at any time to resubmit a CUE claim with 
respect to the March 2003 Board decision.

Finally, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West. 2002) (VCAA), and the regulations promulgated 
with respect thereto, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003), the Court held in Livesay v. Principi, 
15 Vet. App. 165 (2001) that the VCAA did not apply to 
motions for CUE.  As the  regulations do not provide any 
rights other than those provided by the Act itself, the Board 
finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA.  







ORDER

The motion for revision or reversal of the Board's March 2003 
decision denying a compensable evaluation scars of a shrapnel 
wound to the medial aspect of the right leg on the grounds of 
CUE is dismissed without prejudice to refiling.



                       
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



